DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lid attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component, and wherein the microchip is disposed within the lid” (claim 11) & “wherein the movable puncture device is integrated in a wall of the vacuum compartment by way of a diaphragm” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 & 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 5 recites “the microchip is configured to generate an instruction to actuate the movable puncture device in response to sensing the fluid sample.”  However, the examiner does not find support in the original specification for the microchip is configured to generate an instruction to actuate the movable puncture device in response to sensing the fluid sample.  This is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9, 11-14, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “[...] when the fluid sample;” is unclear.
Regarding claims 1, 5 & 9, the “configured to” limitations in “wherein the vacuum compartment comprises a sacrificial element configured to open the vacuum compartment when the sacrificial element is broken, and wherein opening the vacuum compartment creates a suction force in the micro-fluidic component suitable for propagating the fluid sample through the micro-fluidic component when the fluid sample is provided in the micro-fluidic component” 
Claims 1, 5, 9 & 12 are not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear if the applicant is claiming a fluid sample in the fluid analyzing device.  The “a microchip for sensing electrical signals generated when the fluid sample; a fluid detector positioned on the fluid analyzing device comprising an electrical element to detect the fluid sample when the fluid sample is provided in the micro-fluidic component, wherein the fluid detector is coupled to the vacuum compartment and the vacuum compartment is configured to open in response to the fluid sample contacting the electrical element” (claim 1), “the microchip is configured to generate an instruction to actuate the movable puncture device in response to sensing the fluid sample” (claim 5), “wherein the solvent compartment is configured to release the solvent to the sacrificial element in response to the fluid sample contacting a metal contact” (claim 9) & “wherein at least a part of the lid is in contact with the fluid sample when the fluid sample is propagated through the micro-fluidic component” (claim 12) are unclear because it’s based upon prospective workpieces of the fluid sample which is not a positive element of the claims.  For the purpose of this Office action, the fluid sample will be treated as an intended use/functional limitation.

Regarding claim 19, the recitation “wherein the movable puncture device is integrated in a wall of the vacuum compartment by way of a diaphragm such that when the movable puncture device is actuated, the vacuum compartment remains air-tight connected to the sensing device” is unclear.  The recitation “by way of a diaphragm” is unclear if the applicant is claiming additional diaphragm structure or intended use of a diaphragm.  Is the diaphragm a part of the vacuum compartment?  Where is the diaphragm positioned?  In addition, claim 1 recites the vacuum compartment comprises a sacrificial element.  The term sacrificial is generally understood as non-reversible and therefore unclear how air-tight structure is maintained.  
Regarding claim 20, the recitation “[...] when the actuated.” is unclear.

Claim limitations “the vacuum compartment is configured to open in response to the fluid sample contacting the electrical element” (claim 1), “the microchip is configured to generate an instruction to actuate the movable puncture device in response to sensing the fluid sample” (claim 5) & “the solvent compartment is configured to release the solvent to the sacrificial element in response to the fluid sample contacting a metal contact” (claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 11, 12, 14, 19 & 20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Haghgooie et al. (US 2015/0320349).
Regarding claim 1, Haghgooie et al. teach a fluid analyzing device comprising: 
a sensing device for analyzing a fluid sample, the sensing device comprising: 
a microchip (see e.g., device 10/600 for example) capable of for sensing electrical signals generated (see ¶ 0166, 0190 for example); and 
a micro-fluidic component (e.g., channel) for propagating the fluid sample to the microchip (¶ 0031+); 
an inlet (42) coupled to the micro-fluidic component (see Fig. 1 for example), wherein the inlet is configured for providing the fluid sample to the micro-fluidic component (see ¶ 0031 for example); 
a vacuum compartment (e.g., vacuum chamber 35/1138) air-tight connected to the sensing device (see Fig. 7 for example), wherein the vacuum compartment comprises a sacrificial element (e.g., membrane 1128) configured to open the vacuum compartment when the sacrificial element is broken (¶ 0123), and wherein opening the vacuum compartment creates a suction force in the micro-fluidic component suitable for propagating the fluid sample through the micro-fluidic component when the fluid sample is provided in the micro-fluidic component (see ¶ 0122 for example); and 
a fluid detector (e.g., sensor) positioned on the fluid analyzing device (i.e., “sensor may be positioned on or within the device, [...] the sensor may be positioned downstream of a chamber, within a channel such a microfluidic channel, [...]” ¶ 0163) comprising an electrical element (see i.e., “Non-limiting examples of sensors useful in the invention include dye-based detection systems, affinity-based detection systems, microfabricated gravimetric analyzers, CCD cameras, optical detectors, optical microscopy systems, electrical systems, thermocouples and thermistors, pressure sensors, etc.” ¶ 0166; see also e.g., electrode ¶ 0167) to detect the fluid sample when the fluid sample is provided in the micro-fluidic component (¶ 0166-0170+), wherein the fluid detector is coupled to the vacuum compartment and the vacuum compartment is capable of opening automatically (¶ 0045, 0047, 0052+).  
With regard to limitations in claims 1, 12, 14 (e.g., “for sensing electrical signals generated when the fluid sample”, “[...] to detect the fluid sample when the fluid sample is provided in the micro-fluidic component”, “when the fluid sample is propagated through the 

Regarding claims 2, 4, 5, 11, 14, 19 & 20, Haghgooie et al. teach:
2. The fluid analyzing device of claim 1, further comprising: a package comprising the sensing device, the inlet, and the vacuum compartment (see Figs. 1 & 7 for example).  
4. The fluid analyzing device of claim 1, further comprising a movable structure (e.g., vacuum actuation component 1140) for breaking the sacrificial element (see ¶ 0123 for example).  
5. The fluid analyzing device of claim 4, wherein the movable structure is a movable puncture device configured to break the sacrificial element when actuated (¶ 0123), and wherein the microchip is capable of automatically actuate the movable puncture device (¶ 0045, 0047, 0052+).  
11. The fluid analyzing device of claim 1, wherein the sensing device further comprises: a silicon fluidic substrate comprising the micro-fluidic component embedded in the silicon fluidic substrate (see ¶ 0199 & Fig. 1 for example), wherein the silicon fluidic substrate is fluidically connected to the inlet (see Fig. 1 for example); and a lid (e.g., cover member) attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component, and wherein the microchip is disposed within the lid (¶ 0130).  
14. The fluid analyzing device of claim 1, further comprising: a sealing layer (e.g., membrane) disposed between the sensing device and the vacuum compartment (see Fig. 7 for example).  
19. The fluid analyzing device of claim 5, wherein the movable puncture device is integrated in a wall of the vacuum compartment by way of a diaphragm such that when the movable puncture device is actuated, the vacuum compartment remains air-tight connected to the sensing device (see Fig. 7 & ¶ 0060 for example).  
20. The fluid analyzing device of claim 4, wherein the movable structure comprises a mechanical structure coupled to a needle (¶ 0060) inside the vacuum compartment (see Fig. 7 for example), wherein the mechanical structure comprises a spring configured to actuate the needle (¶ 0053), and wherein the needle is configured to break the sacrificial element (¶ 0060, 0123).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghgooie et al. (US 2015/0320349) in view of Kalra et al. (US 2006/0153736).
Regarding claim 9, Haghgooie et al. teach the fluid analyzing device of claim 3, wherein the sacrificial element is solvent-dissolvable (¶ 0064), wherein the fluid analyzing device further comprises a solvent compartment containing a solvent (e.g., reagents ¶ 0176).  However, Haghgooie et al. do not explicitly teach wherein the solvent compartment is configured to release the solvent to the sacrificial element in response to the fluid sample contacting a metal contact.  

Kalra et al. teach a fluid analyzing device (502) comprising a vesicle (508) and a reservoir (504), the vesicle (508) can be dissolvable when contact is made with a reagent contained in the reservoir (¶ 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Haghgooie et al. with a reagent-dissolvable sacrificial element and a reagent contained in a reservoir, as taught by Kalra et al. (¶ 0036) to self-contain a sample Id. at ___, 82 USPQ2d at 1396.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 11-14, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagae et al. (WO 2014/187926) in view of Haghgooie et al. (US 2015/0320349).
Regarding claims 1, 4, 5, 14, 19 & 20, Lagae et al. teach a fluid analyzing device comprising: 
a sensing device (100) for analyzing a fluid sample, the sensing device comprising: 
a microchip (e.g., CMOS chip, P9/L9) for sensing electrical signals generated (see i.e., “the device 100 may further comprise one or more electrodes which are placed on the micro-fluidic component 102 of the fluidic substrate 101. These electrodes may be biocompatible electrodes. 
a micro-fluidic component (“a plurality of microfluidic components such as a sample pad 102a (= an inlet), a reagent storage 102b, a one-time usage hermetic valve 102c, a first trigger valve 102d, a mixer 102e, a delay line 102f, a second trigger valve 102g, an a heater 102h and a wick 102i” P9/L1-5 & Fig. 1) for propagating the fluid sample to the microchip (Abstract); 
an inlet (109) coupled to the micro-fluidic component (Fig. 26), wherein the inlet is configured for providing the fluid sample to the micro-fluidic component (P11/L12-15+); 
a fluid detector (see e.g., CMOS components 334, 335, 336, P20/L8-9) positioned on the fluid analyzing device (see Fig. 33 for example) comprising an electrical element (e.g., electrical circuitry 337, P20/L7-11+) to detect the fluid sample when the fluid sample is provided in the micro-fluidic component (P11/L16-23).  
Regarding claims 1, 4, 5, 19, 20 & 14, Lagae et al. teach the use of miniature scale pumps to propagate a sample through the fluidic channels of the device (P1/L12-13).  However, Lagae et al. do not explicitly teach a vacuum compartment air-tight connected to the sensing device, wherein the vacuum compartment comprises a sacrificial element configured to open the vacuum 

See Haghgooie et al. supra.
It would have been obvious to one of ordinary skill in the art to modify the fluid analyzing device of Lagae et al. with the teachings of Haghgooie et al. to utilize a vacuum compartment to facilitate fluid flow.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it Id. at ___, 82 USPQ2d at 1396.  

With regard to limitations in claims 1, 12, 14 (e.g., “for sensing electrical signals generated when the fluid sample”, “[...] to detect the fluid sample when the fluid sample is provided in the micro-fluidic component”, “when the fluid sample is propagated through the micro-fluidic component”, “wherein the sealing layer bonds the vacuum compartment to the sensing device”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus 

Regarding claims 2 & 11-13, modified Lagae et al. teach the fluid analyzing device:
2. The fluid analyzing device of claim 1, further comprising: a package (110) comprising the sensing device, the inlet, and the vacuum compartment (P14/L9-16).  
11. The fluid analyzing device of claim 1, wherein the sensing device further comprises: a silicon fluidic substrate (P9/L8-9) comprising the micro-fluidic component embedded in the silicon fluidic substrate (P22/L11-27+), wherein the silicon fluidic substrate is fluidically connected to the inlet; and a lid (103) attached to the silicon fluidic substrate (P8/L31-34+), wherein the lid at least partly covers the silicon fluidic substrate and at least partly closes the micro-fluidic component (P8/L31-P9/L9), and wherein the microchip is disposed within the lid (see Fig. 25 for example).  
12. The fluid analyzing device of claim 11, wherein at least a part of the lid is in contact with the fluid sample when the fluid sample is propagated through the micro-fluidic component (P14/L14-19).  
13. The fluid analyzing device of claim 11, wherein the lid comprises a transistor layer (112), the transistor layer being electrically connected to at least one electrical component (P15/L9-12), the electrical component being at least one of: biosensing circuitry, electrodes for sensing purposes, electrodes for fluid manipulation purposes, circuitry for data communication purposes, circuitry for 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
In response to the Drawings objection, the Applicant points “Fig. 4 illustrates "[a] side view of an embodiment of the sensing device 100 of FIG. 2 where the fluidic substrate 101 is attached to the lid comprising a microchip 103 is illustrated in FIG. 4." Specification, ¶ [00123].”  Although Fig. 4 clearly shows the fluidic substrate 101 and the microchip 103, it is unclear what part of Fig. 4 is the claimed lid.  Applicant further points to “"FIG. 26 illustrates an exploded view of a fluid analyzing device 1 according to embodiments of the present disclosure, comprising a fluidic substrate 101 comprising an inlet 109 and a micro-fluidic component 102, a lid comprising a microchip 103, and a package 110. The package 110 may comprise a base and a top which can be assembled together to package the fluidic substrate 101 and the lid, thus protecting these from environmental influences such as dust... The microfluidic component 102 in FIG. 25 and 26 may comprise a microchip 103 and a vacuum compartment for creating a negative pressure and bring fluids into the channels towards the microchip, according to embodiments of the present disclosure." Specification, ¶ [00128].”  Similarly in Fig. 26, the microchip 103 is clearly shown.  However, it is unclear what part of Fig. 26 is the claimed lid.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lid attached to the silicon fluidic substrate, wherein the lid at least partly covers the silicon 
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798